DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21, 25-30 and 35-37 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 21, 25-30 and 35-37 are allowed based on the follow reasons:
 	As to claim 21, the prior art fails to disclose or suggest alone or in combination as claimed an information processing device installed in a mobile object comprising:
generate map information for each area of a plurality of areas formed by dividing the space, the map information indicating presence of the target object in the area in which the target object exists, based on the target information, the map information being information for controlling movement of the mobile object; and
set, according to a positional relationship between a representative position of a first area and a detailed position, in the map information surrounding information indicating the areas surrounding the first area represent surroundings of the target object, wherein
the map information indicating the detailed position of the target object in the first area, the first area being included in the plurality of areas, and
the representative position is a position of a center of gravity of the first area.




The elements contained in claim 25 are substantially similar to elements presented in claim 21 and further including the limitations of “when a velocity of the mobile object moving in the space is equal to or greater than a threshold value, the processing circuitry sets the surrounding information in the map information according to the positional relationship formed between the representative position and the detailed position after at least either the representative position is moved in a direction away from the mobile object or the detailed position is moved in a direction toward the mobile object”.
The elements contained in claim 30 are substantially similar to elements presented in claim 21 and further including the limitations of “the detailed position represents either one of: an average of positions of points included in the first area from among the plurality of points; a position of a center of gravity of a small area, from among small areas formed by dividing the first area, having a highest number of the plurality of points; a position of a point at a shortest distance from the mobile object from among the plurality of points; and when a number of points included in the first area is equal to or greater than a threshold value, an average of positions of points included in the first area from among the plurality of points, and when the number of points included in the first area is smaller than the threshold value, a position of point at a shorter distance from the mobile object than other points in the plurality of points”.
The elements contained in claims 35-37 are substantially similar to elements presented in claims 21, 25 and 30, respectively, except that they set forth the claimed invention as a method rather than a device thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Pillai et al. (US 2016/0267331 A1) disclose a method that receives a real-time image of a road from a camera sensor communicatively coupled to an onboard computer of a vehicle including dividing the real-time image into superpixels, Pillai et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661